Citation Nr: 0203101	
Decision Date: 04/05/02    Archive Date: 04/11/02

DOCKET NO.  01-05 220A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to restoration of a 100 percent disability 
rating assigned for residuals of non-Hodgkin's lymphoma. 

2.  Entitlement to an increased rating for residuals of non-
Hodgkin's lymphoma, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO).  In that rating decision, the RO 
reduced the disability rating assigned for non-Hodgkin's 
lymphoma, from 100 to zero percent effective October 1, 2000.  
The veteran perfected an appeal as to the reduction of that 
rating.  During the course of appeal, in an April 2001 rating 
decision, the RO increased the assigned rating for residuals 
of non-Hodgkin's lymphoma from 0 to 20 percent, effective 
October 1, 2000.  The veteran perfected an appeal as to the 
20 percent rating assigned in the April 2001 rating decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  A 100 percent rating for non-Hodgkin's lymphoma was in 
effect from April 1999 to October 2000.

3.  In May 2000, the veteran was notified of an April 2000 
rating decision in which  the RO proposed to reduce the 
evaluation the non-Hodgkin's lymphoma from 100 to 0 percent, 
based on a determination that treatment records and a March 
2000 examination showed that the non-Hodgkin's lymphoma was 
in remission; the veteran was properly notified of the 
proposal.

4.  In a July 2000 rating decision, the RO reduced the rating 
of the veteran's non-Hodgkin's lymphoma to 0 percent, 
effective from October 1, 2000; during the appeal, that 
rating was increased to 20 percent, effective from October 1, 
2000, in an April 2001 rating decision.

5.  The evidence shows that there has been no recurrence of 
active non-Hodgkin's lymphoma after the completion of therapy 
in late 1999.  

6.  The residuals of non-Hodgkin's lymphoma are identified as 
decreased appetite, weight loss, weakness, and complaints of 
fatigue.


CONCLUSIONS OF LAW

1.  The reduction of the rating for non-Hodgkin's lymphoma, 
effective October 1, 2000, was proper, and restoration of a 
100 percent rating is not warranted.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 
4.117, Diagnostic Code 7715 (2001).

2.  The criteria for an evaluation in excess of 20 percent 
for residuals of non-Hodgkin's lymphoma have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 4.88b, Diagnostic Code 6354 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent his claim, and expanded the VA's duty to 
notify the veteran and his representative, if any, concerning 
the aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5100 et. seq. (West 
Supp. 2001).

The Board finds that under the new criteria, the duty to 
assist was satisfied in the present case.  All treatment 
records identified by the veteran have been obtained and 
associated with the claims file, and he has been notified of 
the evidence needed for his claims.  Accordingly, the Board 
concludes that remanding the claims for additional 
development under the new statute is not necessary, and 
reviewing the claims without remanding them is not 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

In a January 2000 rating decision, the RO granted service 
connection for non-Hodgkin's lymphoma (NHL).  Because the 
record showed that the disease was active and the veteran was 
receiving treatment, a 100 percent rating was assigned 
effective from April 5, 1999, with future examinations and 
review scheduled.  

In an April 2000 rating decision, following a March 2000 VA 
examination to review the veteran's lymphatic disorder, the 
RO proposed to reduce the veteran's evaluation for NHL to 0 
percent.  He was given a period of 60 days to submit 
additional medical or other evidence to show why such change 
should not be made.  During that period, he provided a 
statement from his previous employer but did not submit any 
medical evidence pertaining to his non-Hodgkin's lymphoma.  
Thereafter, in July 2000, the RO reduced the veteran's 
evaluation for NHL to 0 percent, effective October 1, 2000.  
Such actions comport with the procedure and notice 
requirements associated with reductions in compensation 
evaluations.  38 C.F.R. § 3.105(e).  In August 2000, the 
veteran submitted a timely Notice of Disagreement with the 
decision to reduce the rate and stated that the medical 
evidence supported a continuance of a 100 percent rating for 
his service-connected NHL.  During the course of appeal, in 
an April 2001 rating decision the RO increased the assigned 
rating from 0 to 20 percent.

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is the current severity of the disability. Francisco v. 
Brown, 7 Vet. App. 55, 57-58 (1994).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 1991).  Evaluation of a service-
connected disorder requires a review of the veteran's entire 
medical history regarding that disorder.  38 C.F.R. §§ 4.1, 
4.2 (2001); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

Additionally, where the reduction in evaluation of a service-
connected disability is considered warranted and the lower 
evaluation would result in a reduction or discontinuance of 
compensation payments currently being made, rating action 
will be taken.  The reduction will be made effective the last 
day of the month in which a 60-day period from the date of 
notice to the payee expires.  The veteran will be notified 
and given 60 days to present additional evidence.   38 C.F.R. 
§ 3.105(e) (2001).

According to the applicable criteria, for those evaluations 
which have been in effect for five years of more, the RO is 
to ensure the greatest degree of stability of disability 
evaluations possible.  This means that those illnesses or 
disabilities subject to temporary or episodic improvement are 
not to be reduced on the results of any one examination, 
except in those cases where all of the evidence of record 
clearly warrants the conclusion that sustained improvement 
has been demonstrated. 38 C.F.R. § 3.344(a) (2001).  

However, these provisions do not apply to those ratings that 
have not been in effect for five years or more.  Such 
disabilities are not considered to be stabilized, and are 
thus subject to improvement.  Reexamination disclosing 
improvement in these disabilities will warrant a reduction in 
rating.  38 C.F.R. § 3.344(c) (2001).  In this case, the 
veteran's 100 percent disability evaluation had been in 
effect for approximately 1 year and five months.  Therefore, 
the provisions of 38 C.F.R. § 3.344(a) do not apply in this 
case.  Therefore the evaluation could be reduced on 
reexamination that showed improvement in the disability.  38 
C.F.R. § 3.344(c).

However, in any disability rating-reduction case, regardless 
of whether the rating has been in effect for five years or 
more, certain general regulations need to be considered.  
Specifically, it is necessary to ascertain, based upon a 
review of the entire recorded history of the condition, 
whether the evidence reflects an actual change in disability 
and whether examination reports reflecting change are based 
upon thorough examinations.  In addition, it must be 
determined that an improvement in a disability has actually 
occurred and that such improvement actually reflects an 
improvement in the veteran's ability to function under the 
ordinary conditions of life and work.  See Brown v. Brown, 5 
Vet. App. 413, 420- 421 (1993) (citing 38 C.F.R. §§ 4.1, 4.2, 
4.10, and 4.13).  See also 38 C.F.R. § 3.344(c) (authorizing 
reduction of a rating in effect for less than five years on 
the basis of examination disclosing improvement).

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Schedule for Rating Disabilities. 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2001).  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity (in civilian 
occupations) resulting from service-connected disability.  38 
C.F.R. § 4.1. Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When an unlisted 
condition is encountered, it is rated as a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20.

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected NHL.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  
Indeed, the veteran has not cited any outstanding evidence 
which could be used to support his claim.  Moreover, the 
Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition 
of remote clinical histories and findings pertaining to the 
disability.  Where, as here, entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although the recorded history of a 
disability is for consideration in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings. Francisco v. Brown, 7 Vet. App. 55 (1994).

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.117 (2001), the RO initially ascertained the severity of 
the veteran's non-Hodgkin's lymphoma by application of the 
criteria set forth in Diagnostic Code 7715.  Under that code, 
NHL warrants a 100 percent evaluation if the disease is 
active or during a treatment phase.  38 C.F.R. § 4.117, 
Diagnostic Code 7715.  The 100 percent rating shall continue 
beyond the cessation of any surgical, radiation, 
antineoplastic chemotherapy or other therapeutic procedures.  
Six months after discontinuance of such treatment, the 
appropriate disability rating shall be determined by 
mandatory VA examination.  Any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of § 3.105(e) of this chapter.  If there has 
been no local recurrence or metastasis, the disability is to 
be rated on the basis of residuals.  Note following 
Diagnostic Code 7715.

The medical evidence includes private and VA medical records 
from 1992 through February 2001.  The medical records include 
the report of the July 1999 VA examination showing that the 
veteran was being treated for lymphoma that was diagnosed in 
February 1999.  The July 1999 VA examination report's 
diagnosis was lymphoma (under treatment, received 6 courses 
since March 1999 of chemotherapy and is to receive radiation 
therapy shortly), documented by biopsy of the left tonsil; 
the current symptoms are essentially weakness.

The veteran's NHL was examined by VA in March 2000.  During 
that examination, he stated that he slept poorly and would 
wake between four and five in the morning, unable to go back 
to sleep.  He also complained that he had been depressed.  
The report indicated that the veteran had lost some thirty-
eight pounds, that his normal weight was 160 to 165 pounds, 
but that he was now 135 pounds, up from 130 pounds he weighed 
during treatment.  The report of that examination shows that 
after six treatments, three weeks apart, of chemotherapy, and 
a subsequent twenty-one treatments of radiation to the neck, 
the veteran had required no further treatment for the 
disease.  At the time of the March 2000 VA examination, the 
veteran was thought to be in remission and was on no 
medications.  On examination, the veteran was very thin and 
in no acute distress.  After examination, the report includes 
an impression of history of non-Hodgkin's lymphoma treated 
with chemotherapy and radiation.  

The medical evidence since the March 2000 VA examination 
reflects that NHL has been in remission with no evidence of 
recurrent lymphoma or related treatment.  There are various 
medical records thereafter reflecting treatment through 
February 2001 for different medical conditions and disorders.  

During his hearing in October 2001, the veteran testified 
that he was diagnosed with NHL in 1999 and was treated with 
chemotherapy for six months including early in 1999, and with 
radiation treatment completed in October or November 1999.  
He testified as to the symptoms and effect of his disability 
on his ability to work.  He testified that his NHL was 
manifested primarily by fatigue and a lack of energy and 
strength.  He also complained of weight loss.  He attributed 
these symptoms to his non-Hodgkin's lymphoma and treatment 
therefor.  

During the October 2001 hearing, in reply to questions, the 
veteran's testimony shows that he was diagnosed with non-
Hodgkin's lymphoma in 1999 and received chemotherapy for six 
months including in the early fall of 1999.  Radiation 
treatment commenced in the fall of 1999, lasting 26 days, and 
was completed before the end of 1999 in October/November 
1999.  He was then declared in remission.  He worked during 
his chemotherapy and radiation therapy, and missed four days 
of work during treatment.  His employer kept him on the 
payroll at full wages through 1999 and into 2000 during the 
treatment phase.  He testified that he worked through 
February 2000 when he resigned because he could not hold up.  
He worked in the summer of 2001 and reapplied for his job but 
the vacancy had been filled.  He tried to resume employment 
in the summer of 2001 but there was a layoff, reduction in 
force, and his position had been filled after he had left so 
there was no opening. 

Entitlement to Restoration of a 100 Percent Evaluation

Upon examining the regulations and evidence, the Board finds 
that the reduction in the veteran's evaluation from 100 
percent was proper.  Initially, the Board notes that all 
notification requirements under 38 C.F.R. § 3.105(e) were 
met, and the veteran has had a hearing on his claim.  With 
regard to the medical evidence, the record reveals that the 
veteran's non-Hodgkin's lymphoma is in remission, and by his 
own testimony, the veteran has not received chemotherapy or 
other treatment for active non-Hodgkin's lymphoma since 
October or November 1999.  There has been no recurrence.  

In sum, the veteran's prior active non-Hodgkin's lymphoma has 
shown an actual change constituting an improvement in the 
condition, which is not currently disabling to the extent 
required for a 100 percent rating.  As a consequence, since 
the evidence had demonstrated improvement in the veteran's 
disability, and he no longer meets the criteria for a 100 
percent rating under 38 C.F.R. § 4.117, Diagnostic Code 7715, 
the Board finds that a reduction was proper.  38 C.F.R. § 
3.344(c).  Therefore, the Board finds that the criteria for a 
reduction in the evaluation of the veteran's non-Hodgkin's 
lymphoma have been met, and the appeal is denied.

Entitlement to an Increased Rating in Excess of 20 Percent

The veteran claims entitlement to an evaluation in excess of 
the currently assigned 20 percent for residuals of non-
Hodgkin's lymphoma.  As discussed earlier in the decision, 
there has been no recurrence of non-Hodgkin's lymphoma after 
completion of therapy in late 1999.  Pursuant to Diagnostic 
Code 7715, in this situation, non-active non-Hodgkin's 
lymphoma is evaluated based on residuals.  

The veteran's main complaints with respect to his residuals 
of non-Hodgkin's lymphoma are that he lacks energy and 
strength, that he is weak and has lost weight due to lack of 
appetite, all making him unable to work.  A recent VA 
clinical record of December 2000 contains an assessment 
showing that the veteran's status post non-Hodgkin's lymphoma 
was in remission, with continued anorexia and weight loss and 
weakness attributed to the disorder.

The RO has rated the veteran's residuals of NHL under 
Diagnostic Code 6354 by analogy to chronic fatigue syndrome, 
which is most analogous to the veteran's symptoms.  That code 
provides a 40 percent disability rating if the disorder is 
manifested by debilitating fatigue, cognitive impairments, or 
other impairments such as inability to concentrate, 
forgetfulness, confusion, or a combination of other signs and 
symptoms, which are nearly constant and restrict routine 
daily activities to 50 to 75 percent of the pre-illness 
level, or; which wax and wane, resulting in periods of 
incapacitation of at least four but less than six weeks total 
per year.  38 C.F.R. § 4.88b, Diagnostic Code 6354.

The Board notes here that the medical evidence as reflected 
in an August 2000 VA hematology/oncology progress note 
attributes the veteran's fatigue as probably [related to] a 
combination of active rheumatoid arthritis, with depression 
as a contributing factor.  The veteran is not service 
connected for either of these disorders.  However, even if 
the veteran's fatigue symptoms were due solely to his 
service-connected residuals of NHL, the clinical record does 
not show evidence of impairment reflective of that necessary 
to meet the criteria as explained above for an increase under 
Diagnostic Code 6354.  A February 2001 VA interdisciplinary 
patient health education note pertaining to educational 
assessment indicated that the veteran had no barriers to 
learning and no cognitive limitations.  In a later March 2001 
clinic note, under mental status it was indicated that the 
veteran was alert, and he was not confused or lethargic; and 
he was ambulatory and came to the clinic visit alone.  The 
clinical evidence of record does not reflect that the 
residuals of NHL is manifested by debilitating fatigue, 
cognitive impairments, or other impairments such as inability 
to concentrate, forgetfulness, confusion, or a combination of 
other signs and symptoms.

The veteran's residuals of NHL could potentially be rated by 
analogy to anemia under 38 C.F.R. § 4.117, Diagnostic Code 
7700 (2001).  Under 38 C.F.R. § 4.117, Diagnostic Code 7700 
(2001), a 10 percent evaluation is warranted for anemia if 
the hemoglobin is 10gm/100ml or less, with findings such as 
weakness, easy fatigability or headaches.  A 30 percent 
rating requires that hemoglobin is 8gm/100ml or less, with 
findings such as weakness, easy fatigability, headaches, 
lightheadedness, or shortness of breath.  There is no 
diagnosis of anemia and the record as reflected in an August 
2000 VA progress note shows that the veteran's hemoglobin was 
16.8 gm per 100 ml.  Thus Diagnostic Code 7700 does not 
provide a basis on which to increase the veteran's assigned 
rating for his residuals of non-Hodgkin's lymphoma.  
Accordingly, on the basis of the foregoing, there is no 
schedular basis for a higher evaluation at this time.  

The Board has considered the possibility of referring this 
case to the Director of the VA Compensation and Pension 
Service for possible approval of an extraschedular rating for 
the veteran's service-connected residuals of NHL; however, 
the evidence does not show such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization due to that disability, as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).  

The Board finds that the preponderance of the evidence is 
against an evaluation in excess of 20 percent for the 
veteran's service-connected residuals of non-Hodgkin's 
lymphoma.  As the preponderance of the evidence is against 
the veteran's claim, the benefit of the doubt doctrine is not 
applicable, and the increased rating claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Entitlement to a restoration of a 100 percent rating from 
October 1, 2000 for non-Hodgkin's lymphoma is denied.

Entitlement to an evaluation in excess of 20 percent from 
October 1, 2000 for residuals of non-Hodgkin's lymphoma is 
denied.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

